Citation Nr: 1614085	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a bilateral ear disability, to include an inner ear disability and a bilateral hearing loss disability, to include as secondary to service-connected cervical fusion.

5. Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran performed active military service from September 1981 to February 1982, from November 1982 to November 1986 and from December 1, 1990 to December 19, 1990.  She also performed active duty from October 1987 to December 1987 (as shown by a copy of orders and noted to be active duty for training), from June 1997 to October 1997 and from January 1998 to April 1998 (noted on the DD 214s as for a special tour) and from October 2002 to February 2003 (noted on the DD 214 as active duty for training).  She also had additional periods of active duty for training and inactive duty training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded the Veteran's claims in February 2010, February 2012 and June 2014.

The Veteran testified at a November 2009 Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In May 2014, the Veteran was notified that the VLJ who conducted the November 2009 Board hearing was no longer employed by the Board and that she had the opportunity to request another hearing; the Veteran requested such a hearing in May 2014.  The Veteran testified at a June 2015 Board hearing before the undersigned VLJ in Wichita, Kansas.  A transcript of the hearing is of record.
With respect to the Veteran's bilateral ear disability claim, as will be discussed further below, the Board has expanded this claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a left knee disability, a right knee disability, a low back disability and a bilateral ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal for this issue, the Board received notification from the Veteran that a withdrawal of her appeal for the issue of entitlement to service connection for residuals of a right eye injury was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal for the issue of entitlement to service connection for residuals of a right eye injury have been met.  38 U.S.C.A.   § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204 (2015).  In the present case, the Veteran has withdrawn her appeal with respect to the issue of entitlement to service connection for residuals of a right eye injury and hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  See June 2015 Veteran Statement; June 2015 Board Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  38 U.S.C.A.                § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The Veteran's appeal for the issue of entitlement to service connection for residuals of a right eye injury is dismissed.


REMAND

Initially, the Board notes that there appear to be outstanding records and that remand is required to attempt to obtain such records.  The evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., February 2015 VA Treatment Note (stating that the "Veteran has been granted Social Security Disability").  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as such, any SSA records available must be obtained on remand.  With respect to private treatment records, at the June 2015 Board hearing, the Veteran referenced that she saw a private doctor, Dr. F., for "probably over 10 years" related to her knees prior to obtaining VA treatment in approximately 2007.  See June 2015 Board Hearing Transcript, pages 5-6.  Some records from Dr. F. are available from 2004, but these appear to have been obtained as part of the Veteran's service treatment records and are limited.  Also at the June 2015 Board hearing, the Veteran referenced that she received private medical care through a chiropractor (Dr. B.) "on and off for 20-something years" between approximately 1987 and 2002.  See id. at 13-14.  No records from this provider appear to be of record.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. F. or from private chiropractor Dr. B., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R.        § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  Also, while on remand, all outstanding VA treatment records must be obtained.

With respect to the Veteran's ear disability claim, the Veteran filed a claim in March 2007 for bilateral tinnitus; this claim was denied in a November 2007 rating decision.  In March 2008, the Veteran submitted a notice of disagreement as to that rating decision (which addressed 18 issues), but specified certain disabilities she disagreed with and did not include tinnitus.  On the NOD, the Veteran also noted that she wanted to open a service connection claim for "[i]nner ear disturbance" and referenced having "constant pressure on my left ear," that "[i]t feels like there is constant water in my ear" and that "I lose my balance on ocasion."  A November 2008 rating decision denied the Veteran's claim for entitlement to service connection for "inner ear disturbances."  The February 2010 Board remand referenced that the Veteran had testified at the November 2009 Board hearing as to buzzing in her ears and referenced tinnitus and ordered a VA examination.  A June 2010 VA audiological examination was conducted and the examination report noted that the Veteran had a chief complaint of hearing loss, tinnitus, dizziness and aural fullness and that the "Veteran reported the onset of all of her chief complaints after breaking her neck approximately 5-7 years ago."  The Board notes that the Veteran is service-connected for cervical fusion.  For purposes of applying VA laws, impaired hearing is considered a disability based on certain audiological findings or based on certain speech recognition scores using the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2015).  The June 2010 VA examination audiological findings did not show a bilateral hearing loss disability for VA purposes.  

The February 2012 Board remand ordered a VA ear-nose-throat (ENT) examination.  The remand directives instructed that "[t]he physician is also asked to set forth any reported neurologic sign or symptom for which no known clinical diagnosis is forthcoming."  Subsequently, multiple examinations of the Veteran were conducted.  A February 2012 ENT VA treatment note from Dr. G. noted a chief complaint of hearing loss and tinnitus.  The note referenced that an audiogram, vestibular evaluation and MRI of the brain were needed.  Impressions were noted of noise induced hearing loss with tinnitus, central nervous system vestibular dysfunction and possible benign paroxysmal positional vertigo.  A March 2012 VA audiological consult note referenced referral from Dr. G., ENT, and noted that the Veteran had "been struggling with dizziness/vertigo, tinnitus, and aural pressure since breaking her neck in 2003."  Audiological findings did not show a bilateral hearing loss disability for VA purposes and a Maryland CNC Test was not conducted (a different speech recognition test was used).  The treatment note noted a diagnosis of "[n]ormal hearing sensitivity with the exception of a mild haring loss at 6000Hz in the right ear."  A May 2, 2012 VA treatment note referenced that the Veteran was referred for a vestibular assessment.  It was noted that the Veteran reported "dizziness" since she broke her neck in 2003.  Various tests were conducted and impressions were noted, but no diagnosis appears to have been provided.  Additional testing was conducted on May 8, 2012 and the VA treatment note referenced that the Veteran reported a sense and fear of imbalance.  A May 9, 2012 VA treatment note noted that a March 2012 MRI was essentially normal.  A June 2012 VA ENT treatment note from Dr. G. noted that the Veteran was "back for a summary of findings regarding her imbalance."  It was noted that the vestibular work up and audiological results were reviewed and that the MRI was within normal limits.  An impression was provided of "no evid[ence] of peripheral vestibular path[ology]."  Under the plan heading, it was noted that "peripheral vestibular evaluation suggest further eval[uation] of [central nervous system]- vestibular connections eval[uation] may be of benefit here" and that this decision would be up to the primary care provider or neurologist.  

A subsequent June 2012 VA treatment note noted a chief complaint of dizziness and referenced that the Veteran had been seen by Dr. G. and that "there has been no explanation for her dizziness."  The note also referenced that the Veteran had been taking medication for her blood pressure for four years and that "the dizziness that she has been dealing with has been going on for about three and a half years."  It was noted that the Veteran's blood pressure medication was being stopped to "see if this is the culprit for her dizziness."  A July 2012 VA treatment note noted that the Veteran reported that "she has had no further dizziness" since stopping her blood pressure medication and an impression was noted of resolved dizziness.  

At the June 2015 Board hearing, the Veteran testified as to having difficulty hearing.  In addition, in an attempt to determine the basis of the Veteran's claim, the VLJ, essentially, asked the Veteran whether her claim was for hearing loss or balance issues and the Veteran replied that "it could be a combination of both."  Additionally, a February 2015 VA examination report, conducted for the Veteran's service-connected cervical fusion, noted that the "Veteran is limited in duration she can look down or up without provoking symptoms of nausea and dizziness."

Based on the evidence of record, as noted in the introduction, the Board has expanded the Veteran's claim and characterized it as one for a bilateral ear disability, to include an inner ear disability and a bilateral hearing loss disability.  With respect to a bilateral hearing loss disability, the Board notes that the Veteran was last afforded a VA examination addressing this issue in June 2010.  In light of the Veteran's continued reports of decreased hearing at the June 2015 Board hearing, while on remand, a new VA examination must be conducted to determine whether the Veteran has a bilateral hearing loss disability and if so, the etiology of such condition, as outlined further in the remand directives below.  In addition, an appropriate VA examination must also be conducted to address any other ear disability that may exist, to include an inner ear disability.  In this regard, the Board notes that extensive treatment in 2012, discussed above, appeared to indicate no disability.  Further, VA treatment records from 2012 noted that dizziness was resolved following cessation of blood pressure medication.  The Veteran, however, continued to complain of dizziness at a February 2015 VA examination and at the June 2015 Board hearing indicated that her claim could be a combination of both hearing loss and balance issues.  Additionally, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Persian Gulf veterans can be eligible for service connection under 38 C.F.R. § 3.317 (2015) if certain criteria are met, to include related to an undiagnosed illness.  38 C.F.R. § 3.317(b) (2015) includes examples of signs or symptoms of undiagnosed illness and lists neurological signs or symptoms.  As referenced above, the February 2012 Board remand instructed that "[t]he physician is also asked to set forth any reported neurologic sign or symptom for which no known clinical diagnosis is forthcoming."  It does not appear that such was accomplished.  As such, on remand, the examiner must address whether the Veteran has a diagnosed ear disability, to include an inner ear disability, or whether the Veteran has an undiagnosed illness manifested by neurological signs or symptoms that cannot be attributed to a known diagnosis.  For any diagnosed ear disability, the examiner must address the etiology of such condition, as outlined further in the remand directives below, to include whether any disability is secondary to the Veteran's service-connected cervical fusion, as such is raised by the evidence of record (which was previously discussed).  Additionally in this regard, while on remand, the Veteran must be provided with adequate notice on how to substantiate a claim on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from March 2015).

2.  Request from the Social Security Administration any available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  Provide the Veteran with adequate notice on how to substantiate a claim on a secondary basis.
4.  Contact the Veteran and request that she either provide any outstanding relevant private treatment records, to include any records from Dr. F. or from private chiropractor Dr. B., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

5.  After completion of the steps above, afford the Veteran an appropriate VA examination or examinations with respect to her bilateral ear disability claim, to include an inner ear disability and/or a bilateral hearing loss disability.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file must be made available to the examiner for review.

Appropriate audiological testing must be conducted.

The examiner or examiners must provide an opinion(s) addressing the following:

a.  Does the Veteran have a diagnosed ear disability, to include a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 (2015) and/or an inner ear disability?  If not, does the Veteran have an undiagnosed illness manifested by neurological signs or symptoms that cannot be attributed to a known diagnosis?

While review of the entire claims folder is required, attention is invited to the discussion contained in the body of the remand addressing the history of the Veteran's claim and complaints, to include related to hearing loss, dizziness/vertigo, tinnitus, aural pressure and imbalance.  Further attention is invited to the references in VA treatment records to Meniere's disease, including a December 2008 treatment note noting an assessment of such.   

b.  For any diagnosed disability, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

c.  For any diagnosed disability, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is due to or caused by the Veteran's service-connected cervical fusion.

d.  For any diagnosed disability, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected cervical fusion.  

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected cervical fusion.

With respect to items "c" and "d," while review of the entire claims folder is required, attention is invited to the Veteran's reports of symptoms beginning after breaking her neck in 2003 and symptoms related to moving her neck (examples of which were discussed in the body of the remand above).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


